Citation Nr: 0109083	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of 
exposure to ionizing radiation.

4.  Entitlement to service connection for the residuals of 
paronychia of the 4th finger of the left hand and the right 
thumb.

5.  Entitlement to service connection for the residuals of 
frostbite of the bilateral feet.

6.  Entitlement to service connection for the residuals of 
cellulitis of the left lower leg.

7.  Entitlement to a compensable disability rating for a 
laceration scar on the right ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February to August 1958 and 
from October 1958 to November 1964.  These matters come to 
the Board of Veterans' Appeals (Board) from a May 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  That rating decision also denied service 
connection for a dental condition and a left ankle 
disability.  In his notice of disagreement of November 1999, 
the veteran specifically withdrew those issues.  

It is noted that the veteran appears to have raised claim of 
service connection for hemorrhoids, hiatal hernia, a hip 
disability and spots on his liver.  Those matters are 
referred to the RO for clarification and any appropriate 
action.  


REMAND

In the May 1999 rating decision the RO denied entitlement to 
service connection for the disorders listed on the previous 
page and granted service connection for a laceration scar on 
the right ear and assigned a zero percent rating.  The RO 
denied entitlement to service connection on the basis that 
the claims were not well grounded.  The veteran perfected 
appeals of the denials of service connection and the assigned 
rating.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), in which the Court held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, or considered the substantive merits 
of the claims for service connection, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 
49,747 (1992)).  For these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran reported having received treatment for his 
claimed disabilities from the VA medical center (MC) in 
Beaumont, Texas.  Although radiology reports for February 
through May 1999 are of record, the RO has not obtained the 
remaining VA treatment records.  The VA treatment records are 
deemed to be evidence of record, and a determination on the 
merits of the veteran's appeal cannot be made without 
consideration of that evidence.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The RO provided the veteran a VA medical examination in 
February 1999, but the examiner did not determine the 
residuals, if any, of the in-service laceration to the right 
ear.  Additionally, it appears that the veteran had been 
scheduled for an ear examination on March 9, 1999 but left 
the medical center before the examination could be performed.  
He has explained in his VA Form 9 that he had transportation 
problems and that he was willing to reschedule but that in 
order to make transportation arrangements he could not have 
reported for an examination on the following day.  The Board 
finds, therefore, that an additional examination is required. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any of the 
claimed disorders since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
the file.  Specifically, the RO should 
obtain the veteran's treatment records 
from the VAMC in Beaumont, Texas.  If the 
RO is not able to obtain the identified 
records, this should be documented in the 
claims. 

3.  The RO should afford the veteran a VA 
dermatology examination to determine the 
status of the scar resulting from the in-
service laceration to the right ear.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  If the examiner 
finds that photographs would aid in the 
description of any scars, those 
photographs should be included with the 
report of the examination.

The examiner should describe the 
laceration scar on the right ear in terms 
of its size, location, and any abnormal 
skin growth.  The examiner should also 
determine whether the scar is poorly 
nourished with repeated ulceration, 
tender and painful on objective 
demonstration, or if it results in any 
functional limitations.  The examiner 
should also provide an opinion on whether 
any disfigurement resulting from the scar 
is slight, moderate, severe, or 
exceptionally repugnant.

4.  The RO should also afford the veteran 
an ear, nose and throat examination to 
address whatever the RO had wanted to be 
addressed at the March 1999 examination 
that had been scheduled.  The claims 
folder should be made available to the 
examiner for review.  If the purpose of 
the examination is to determine whether 
the veteran has a service related hearing 
loss or tinnitus, the examiner must be 
sure to review the puretone thresholds 
obtained at the October 1964 separation 
examination, which do not show hearing 
disability under 38 C.F.R. § 3.385, and 
comment on whether any hearing loss due 
to noise exposure during service would 
first appear after service and whether 
noise induced hearing loss worsens after 
exposure to the noise ceases.  

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examinations 
are in complete compliance with the 
directives of this remand and, if it is 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
including any additional VA examinations, 
the RO should adjudicate the substantive 
merits of the claims for service 
connection.  The RO should also re-
adjudicate the issue of the rating 
assigned for the residuals of the in-
service laceration to the right ear.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


